DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 2/15/2021.  Currently claims 1-16 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 5-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nallakrishnan (US 2011/0201995 A1).
Nallakrishnan discloses a phacoemulsification sleeve (figure 6 for example), said sleeve 82 adapted to be attached to a phacoemulsification needle, said sleeve comprising: a sleeve body (82/86) having an operative, distal end, a proximal end, and a through passage extending between said proximal and distal ends for receiving a phacoemulsification needle, said sleeve body having at least one aperture (84) at said distal end for permitting flow of a fluid therethrough, said operative, distal end of said sleeve body having a textured exterior surface (note textures 88/90/92/94/96/98/102) for polishing a capsule of an eye.
Concerning claim 2 and said textured exterior surface is integrally molded with said sleeve (note figure 6 and para [0048]).
Concerning claim 5 and said textured exterior surface extends from said distal end to a location proximally of said at least one aperture (again see figure 6).
Concerning claim 6 and said textured exterior surface surrounds said at least one aperture (examiner is of a position that the texture projections are formed on the outer wall as disclosed in [0048] and would be considered and contemplated to surround the aperture port 84 axially and possibly circumferentially, radially, or laterally).
Concerning claim 7 and at least one aperture is oval (84 port appears to be oval as in figure 6).
Concerning claim 8 and at least one aperture extends through a lateral portion of said sleeve body (again port 84 as in figure 6).
Concerning claim 9 and said textured exterior surface extends along a majority of said sleeve body (see structures 88/90/92/94/96/98/102 along 86/82).
Concerning claim 10 and the distal end is tapered (see end near 82/84 area as in figure 6 showing a taper on tip).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nallakrishnan (US 2011/0201995 A1).
Nallakrishnan discloses the claimed invention except for said textured exterior surface is between 12 to 36 on the VDI scale and 24 on the VDI scale.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct said textured exterior surface between 12 to 36 on the VDI scale and 24 on the VDI scale, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nallakrishnan (US 2011/0201995 A1) in view of Akahoshi (US 2011/0015561).
Akahoshi ‘561 discloses a phacoemulsification needle for emulsifying body tissue (abstract), said needle (needle 40, fig. 6) adapted to be attached to a phacoemulsific ation handpiece for imparting a vibration to said needle (at the proximal end thereof, needle body 44 has a needle end 46 which terminates in a mount 48 which allows needle 40 to be attached to a phacoemulsification handpiece, para. 0067, for those instruments designed to create a torsional vibratory motion, needles embodying the present invention create tip motion having a wider cutting range, covering more area, para. 0128), said needle comprising: a needle body (hollow needle body 72) having a distal end (needle tip 70), a proximal end (mount 48), and an aspiration passage (aspiration passageway 64) extending between said proximal and distal ends (as shown in fig. 6), said proximal end (mount 48) for mounting said needle body to a phacoemulsification handpiece (a mount 48 which allows needle 40 to be attached to a phacoemulsification handpiece, para. 0067), said aspiration passage (aspiration passageway 64) having a longitudinally-extending central body axis (longitudinally-extending central axis 74), said aspiration passage (aspiration passageway 64) being enlarged at said distal end to define a tip (needle tip 70), said tip (needle tip 70) having a radially offset portion (central aspiration passageway 76, fig. 8, in the exampk shown, tip 70 has its own central axis 88, which, as seen in FIGS. 7 and 8 is offset from the needle body axis 74 by a distance 90, para. 0076), said radially offset portion (central aspiration passageway 76) having an interior sloping surface (fig. 6 showing a cross-section of the needle 40 having a interior sloping surface between needle tip 70 and hollow needle body 72) that slopes radially inward in a direction along said body axis (longitudinally-extending central axis 74) toward said body proximal end (mount 48).

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nallakrishnan (US 2011/0201995 A1) in view of Akahoshi (US 2011/0015561) in further view of Akahoshi (US 2009/0137971).

Nallakrishnan in view of Akahoshi 561 discloses the invention as described above, but lacks the teaching of wherein said interior sloping surface is a convex curve. Akahoshi 971 is in the field of phacoemulsification needle tips (abstract) and teaches wherein an interior sloping surface is a convex curve (fig. 20 showing the interior sloping surface of tip 140 being a convex curve). It would have been obvious to one of skill in the art at the time of the invention to use the sloping surface beg a convex curve as taught by Akahoshi 971 as the shape of the sloping surface of Nallakrishnan in view of Akahoshi 561. The motivation would have been to reduce the potential for clogging by providing a smooth transition for the interior sloping surface.

Concerning claim 13 and said interior sloping surface of said tip is a convex curve (Further compare the “convex curve sloping surface” of applicant’s figure 5 with Akaoshi 561 figures 7-10, and 25).
Concerning claim 13 and said interior sloping surface of said tip is substantially straight (see Akaoshi 561 interior slope surface).
Concerning claim 14 and said interior sloping surface of said tip has a slope between 12 degrees to 45 degrees (again see (see Akaoshi 561 interior slope surface).
Concerning claim 15 and said tip has a textured surface that is at least one of: (a) an exterior surface of said tip; and (b) an interior surface of said tip (note exterior of Nallakrishnan figure 6).
Concerning claim 16 and said textured surface of said tip has a surface roughness of between Ra 0.2 to 0.8.
Nallakrishnan discloses the claimed invention except for a surface roughness of between Ra 0.2 to 0.8.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct said textured exterior surface of a surface roughness of between Ra 0.2 to 0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955), further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11-16 discuss a “tip” which appears to be on the needle.  It appears that claims 15-16 state that the tip has a textured surface.  It is unclear if this is referencing the tip end of sleeve which has a previously claimed “textured surface” or if the tip of the needle is textured.  Appropriate correction is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783